Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Mikhael Mikhalev on November 17 2021.
Claim 14 has been amended as follows:

The information transmission method according to claim [[13,]] 1, wherein the step of carrying the uplink control information on at least one control region of the grant-free resource comprises:
acquiring second configuration information of a multiplexing manner of the uplink control information and the data on the grant-free resource;
performing multiplexing of the uplink control information and the data on the grant-free resource according to the second configuration information, so as to carry the uplink control information in at least one control region of the grant-free resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH P HUNT/           Examiner, Art Unit 2463       


/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463